Exhibit FIRST SUPPLEMENTAL TRUST INDENTURE This First Supplemental Trust Indenture is entered into as of the 17th day of August, 2007 between: SIGNET ENERGY INC., a corporation incorporated under the laws of the Province of Alberta and having its head office in the City of Calgary, in the Province of Alberta (hereinafter called " Signet "), - and - SURGE GLOBAL ENERGY, INC., a corporation existing under the laws of the State of Delaware (hereinafter called " Surge US ") and VALIANT TRUST COMPANY, a trust company existing under the laws of the Province of Alberta having an office in the City of Calgary, in the Province of Alberta (hereinafter called the " Debenture Trustee ") WITNESSETH THAT: WHEREAS Signet and Surge US and the Debenture Trustee entered into an trust indenture (the "Indenture") dated November 15, 2005 to provide for the creation and issuance of debentures; AND WHEREAS the Indenture provides that the Debenture Trustee may enter into indentures supplemental to the Indenture; AND
